Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adesh Bhargava on 03/17/2022.

The application has been amended as follows: 

1.		(Currently Amended) A personality trait-based customer behavior prediction apparatus comprising:
		
			extract a plurality of personality features from images associated with a user by
					utilizing a dense convolutional network architecture that includes a sigmoid function to implement multi-label classification, and a neural architecture search to extract the plurality of personality features, and 
			determine, for the extracted personality features, a weighted distribution of the extracted personality features;
		
			extract a plurality of social style features from social data associated with the user, and 
			determine, for the extracted social style features, a weighted distribution of the extracted social style features;

			extract a plurality of consumer demographics features from consumer demographics data associated with the user;
		
			select, based on a probability analysis associated with the weighted distribution of the extracted personality features, the weighted distribution of the extracted social style features, and the extracted consumer demographics features, relevant features from the images, the social data, and the consumer demographics data;
	
			extract a plurality of historical purchase features from historical purchase data associated with the user, and 
			identify a plurality of best fit historical purchase features from the plurality of extracted historical purchase features;  
		
			train, based on the relevant features selected from the images, the social data, and the consumer demographics data, and the best fit historical purchase features, at least one machine learning model; 
		
			generate, by using the at least one trained machine learning model, a next best offer for the user for purchase of a product or a service; and 
		
			perform, based on the generated offer for the user for purchase of the product or the service, a purchase of the product or the service.


		extracting, by at least one hardware processor, a plurality of personality features from images associated with a user by utilizing a dense convolutional network architecture that includes a sigmoid function to implement multi-label classification, and a neural architecture search to extract the plurality of personality features;
		determining, by the at least one hardware processor, for the extracted personality features, a weighted distribution of the extracted personality features;
		extracting, by the at least one hardware processor, a plurality of social style features from social data associated with the user;
		determining, by the at least one hardware processor, for the extracted social style features, a weighted distribution of the extracted social style features;
		extracting, by the at least one hardware processor, a plurality of consumer demographics features from consumer demographics data associated with the user;
		selecting, by the at least one hardware processor, based on a probability analysis associated with the weighted distribution of the extracted personality features, the weighted distribution of the extracted social style features, and the extracted consumer demographics features, relevant features from the images, the social data, and the consumer demographics data;
		extracting, by the at least one hardware processor, a plurality of historical purchase features from historical purchase data associated with the user; 
		identifying, by the at least one hardware processor, a plurality of best fit historical purchase features from the plurality of extracted historical purchase features;
		training, by the at least one hardware processor, based on the relevant features selected from the images, the social data, and the consumer demographics data, and the best fit historical purchase features, at least one machine learning model; 

		performing, by the at least one hardware processor, based on the generated offer for the user for purchase of the product or the service, a purchase of the product or the service.

14.	(Currently Amended) The method for personality trait-based customer behavior prediction according to claim 9, wherein selecting, by the at least one hardware processor, based on the probability analysis associated with the weighted distribution of the extracted personality features, the weighted distribution of the extracted social style features, and the extracted consumer demographics features, the relevant features from the images, the social data, and the consumer demographics data further comprises:
		for each feature of the extracted personality features, the extracted social style features, and the extracted consumer demographics features, 
			analyzing, by the at least one hardware processor, a random variable representing the feature to test the random variable to explain a target variable; and  
			determining, by the at least one hardware processor, a pairwise correlation between the random variable and the target variable.  

16.	(Currently Amended) A non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor to:
		extract at least one personality feature from at least one image associated with a user by utilizing a dense convolutional network architecture that includes a sigmoid function to implement multi-label classification, and a neural architecture search to extract the at least one personality feature;
		determine, for the at least one extracted personality feature, a weighted distribution of the at least one extracted personality feature;

		determine, for the at least one extracted social style feature, a weighted distribution of the at least one extracted social style feature;
		extract at least one consumer demographics feature from consumer demographics data associated with the user;
		select, based on a probability analysis associated with the weighted distribution of the at least one extracted personality feature, the weighted distribution of the at least one extracted social style feature, and the at least one extracted consumer demographics feature, relevant features from the images, the social data, and the consumer demographics data;
		extract at least one [[of]] historical purchase feature from historical purchase data associated with the user; 
		identify a plurality of best fit historical purchase features from the plurality of extracted historical purchase features;  
		train, based on the relevant features selected from the images, the social data, and the consumer demographics data, and the at least one extracted historical purchase feature, at least one machine learning model; 
		generate, by using the at least one trained machine learning model, an offer for the user for purchase of a product or a service; and 
		perform, based on the generated offer for the user for purchase of the product or the service, a purchase of the product or the service.

19.	(Currently Amended) The non-transitory computer readable medium according to claim 16, wherein the machine readable instructions to select, based on the probability analysis associated with the weighted distribution of the at least one extracted personality feature, the weighted distribution of the at least one extracted social style feature, and the at least one extracted consumer demographics feature, relevant 
		for each feature of the at least one extracted personality feature, the at least one extracted social style feature, and the at least one extracted consumer demographics feature, 
			analyze a random variable representing the feature to test the random variable to explain a target variable; and  
			determine a pairwise correlation between the random variable and the target variable.


Response to Arguments 
2.	Applicant arguments, see Remarks, filed 02/07/2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claim(s) 1-2,5-9,12-16 and 18-20 has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A.	Claims 1-2,5-9,12-16 and 18-20 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
B.		Claim 1 is amended to recite features of “extract a plurality of personality features from images associated with a user by utilizing a dense convolutional network architecture that includes a sigmoid function to implement multi-label classification, and a neural architecture search to extract the plurality of 
3.		Claims 1-2,5-9,12-16 and 18-20 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621